

101 S3661 IS: Danger Pay for U.S. Marshals Act
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3661IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Cotton (for himself, Mr. Manchin, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend section 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 to allow danger pay for the U.S. Marshals Service.1.Short titleThis Act may be cited as the Danger Pay for U.S. Marshals Act.2.Amendment to section 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 to Allow Danger Pay for the U.S. Marshals ServiceSection 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 5 U.S.C. 5928 note) is amended—(1)by striking or after Drug Enforcement Administration and inserting , the; and(2)by inserting , or the United States Marshals Service after Federal Bureau of Investigation.